Title: Colors of the Associator Companies, 12 January 1748 and 16 April 1748
From: Franklin, Benjamin
To: 


The companies of Associators, numbering about 800 men, with “Drums beating and Colours flying,” appeared under arms at the State House on January 1 to elect company officers, according to the terms of the Association. After the election they presented their choices to the President and Council, who, having ordered commissions prepared in blank, directed them to be filled in and delivered. The company officers then withdrew to choose regimental officers. They wanted to make Franklin their colonel, “but conceiving myself unfit, I declin’d that Station.” Abraham Taylor, a member of the Council, was chosen colonel, Thomas Lawrence lieutenant colonel, and Samuel McCall major. On January 8 they took the oath of allegiance to the government.
When the companies were formed, Franklin wrote, “the Women, by Subscriptions among themselves, provided Silk Colours, which they presented to the Companies, painted with different Devices and Mottos which I supplied.” The first ten company colors, certainly of Franklin’s design, were described in the Gazette of January 12; the remaining ten, which were for other city and some country units, in that of April 16. None of the standards is known to have survived.
 

[January 12, 1748]
Devices and Mottoes painted on some of the Silk Colours of the Regiments of Associators, in and near Philadelphia.
I. A Lion erect, a naked Scymeter in one Paw, the other holding the Pennsylvania Scutcheon. Motto, Pro Patria.
II. Three Arms, wearing different Linnen, ruffled, plain and chequed; the Hands joined by grasping each the other’s Wrist, denoting the Union of all Ranks. Motto, Unita Virtus Valet.
III. An Eagle, the Emblem of Victory, descending from the Skies. Motto, A Deo Victoria.
IV. The Figure of Liberty, sitting on a Cube, holding a Spear with the Cap of Freedom on its Point. Motto, Inestimabilis.
V. An armed Arm, with a naked Faulchion in its Hand. Motto, Deus adjuvat Fortes.

VI. An Elephant, being the Emblem of a Warrior always on his Guard, as that Creature is said never to lie down, and hath his Arms ever in Readiness. Motto, Semper Paratus.
VII. A City walled around. Motto, Salus Patriae, Summa Lex.
VIII. A Soldier, with his Piece recover’d, ready to present. Motto, Sic Pacem Querimus.
IX. A Coronet and Plume of Feathers. Motto, In God we Trust.
X. A Man with a Sword drawn. Motto, Pro Aris et Focis. &c. &c.
Most of the above Colours, together with the Officers Half-Pikes and Spontons, and even the Halberts, Drums, &c. have been given by the good Ladies of this City, who raised Money by Subscription among themselves for that Purpose.


[April 16, 1748]
Continuation of Devices and Mottoes painted on some of the Silk Colours of the Regiments of Associators in this City and Country adjacent.
XI. Three of the Associators marching with their Muskets shoulder’d, and dressed in different Clothes, intimating the Unanimity of the different Sorts of People in the Association; Motto, Vis Unita Fortior.
XII. A Musket and Sword crossing each other; Motto, Pro Rege & Grege.
XIII. Representation of a Glory, in the Middle of which is wrote Jehovah Nissi, in English, The Lord our Banner.
XIV. A Castle, at the Gate of which a Soldier stands Centinel; Motto, Cavendo Tutus.
XV. David, as he advanced against Goliath, and slung the Stone; Motto, In Nomine Domini.
XVI. A Lion rampant, one Paw holding up a Scymiter, another on a Sheaf of Wheat; Motto, Domine Protege Alimentum.
XVII. A sleeping Lion; Motto, Rouze me if you dare.
XVIII. Hope, represented by a Woman standing cloathed in blue, holding one Hand on an Anchor; Motto, Spero per Deum vincere.
XIX. The Duke of Cumberland as a General; Motto, Pro Deo & Georgio Rege.
XX. A Soldier on Horseback; Motto, Pro Libertate Patriae.

